Citation Nr: 0332263	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  93-26 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board previously remanded the claim in May 1998 for 
further development.  Following development, the case returns 
to the Board for further review.  

The Board in its May 1998 action also remanded the claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, by a May 2003 rating action the RO 
granted service connection for PTSD.  That service-
connection-for-PTSD issue having been completely resolved in 
the veteran's favor, there remains no case in controversy as 
to that issue for Board review.  

In the course of appeal, in January 1998, the appellant and 
his wife testified before the undersigned in Washington, D.C.  
A transcript of that hearing is contained in the claims 
folder.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board notes that while the veteran was provided notice of 
the VCAA by a May 2001 letter, that notice did not 
specifically address the veteran's claim of entitlement to 
service connection for residuals of a left eye injury.  To 
fulfill the requirements of the VCAA, the veteran must be 
specifically informed of what VA will do and what the veteran 
must do to support his claim for service connection.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board in May 1998 remanded the claim for service 
connection for residuals of a left eye injury, including to 
assist the veteran in obtaining pertinent medical records.  
It does not appear that adequate requests were made to the 
veteran to assist in obtaining pertinent records.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Further, now 
pursuant to the VCAA, additional assistance to the veteran is 
required.  Hence, the RO should attempt to obtain records of 
treatment by Dr. Allen, who reportedly treated the veteran 
for his eye disorder post service, and whose records have yet 
to be obtained.  Additionally, any other pertinent VA and 
non-VA medical records of treatment should be obtained.  

The Board had requested that records from service to the 
present be obtained, but records obtained since the May 1998 
Board remand only included Columbia, South Carolina VA 
Medical Center (VAMC) records for the period from June 1999 
to July 2000.  In October 2001 the veteran also submitted 
records of treatment from the Greenville, South Carolina VA 
outpatient clinic (VAOPC).  Complete medical records from 
these facilities should be obtained.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary notice and 
development action required by the 
VCAA and implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to service 
connection for residuals of left eye 
injury.  The RO should emphasize to 
the veteran that he is ultimately 
responsible to provide the necessary 
evidence.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, or 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify him of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (PVA).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records, 
including in particular records of 
private treating physician Dr. Allen 
for all treatment from service to the 
present.  The RO should attempt to 
obtain any indicated records, and 
should associate with the claims 
folder all records and responses 
received.  This should include all 
records from service to the present 
from the Columbia, South Carolina 
VAMC, and the Greenville, South 
Carolina VAOPC.  The RO should inform 
the veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
requested, the RO must notify the 
veteran that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3.  Thereafter, the RO should send 
the claims folder to a VA 
ophthalmologist to determine the 
nature and etiology of the veteran's 
residuals of a left eye injury.  The 
claims folder and a copy of this 
remand must be made available to the 
examiner for review in connection 
with the examination.  All necessary 
tests and studies should be 
performed.  Any opinion offered must 
be based on objective medical 
evidence, and not merely the 
subjective statements of the veteran.  
All answers must be explained in 
full.  The examiner's report should 
be recorded legibly.  The examiner 
must answer the following:  Is it at 
least as likely as not that the 
claimed residuals of a left eye 
injury developed as a result of 
injury to the left eye during the 
veteran's period of active service 
from June 1951 to June 1953.

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




